Citation Nr: 1631669	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  09-05 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a disorder affecting the great toes of each foot, to include as secondary to a disorder manifested by bilateral arch pain and/or as due to undiagnosed illness, claimed as frostbite to both big toes.

(The matter of an initial rating in excess of 10 percent for iridodialysis of the right eye with glaucoma and photophobia is the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1986 to February 2006.  Official records also reflect that he is a Persian Gulf Veteran who served in the Southwest Asia (SWA) Theater of operations, to include service in Saudi Arabia from September 1990 to April 1991 and Iraq from March 2003 to February 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision (and January 2007 notification letter) by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied service connection for injury to the great toes of each foot.

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in Nashville, Tennessee in May 2009.  The hearing transcript has been associated with the claims file.

The issue on appeal was remanded by the Board for further development in July 2010, September 2012 and July 2014 (at which time the Board also granted service connection for a right knee disability and remanded the matter of service connection for a left knee disability).  Thereafter, by a September 2014 rating decision, the RO implemented the Board's grant of service connection for a right knee disability and assigned separate 10 percent ratings for knee instability and limitation of flexion from March 1, 2006.  The RO also issued a subsequent April 2016 rating decision which granted service connection for left knee arthritis, rated zero percent from March 1, 2006 and 10 percent from March 16, 2013, and instability, rated 10 percent from September 27, 2012 and zero percent from April 4, 2016.  The Veteran has one year to appeal each decision; however, the claim seeking service connection for bilateral knee disabilities is considered resolved and no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim is granted during the pendency of an appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

Also on appeal is the matter of an increased rating for iridodialysis of the right eye with glaucoma and photophobia; this matter is before another VLJ who conducted a hearing on the issues in February 2016; as such, it will be addressed by that VLJ in a separate decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As the prior remand has not been complied with, further development of the record is needed for a proper adjudication of the claim.

In July 2014, the Board remanded this matter to assess the nature and etiology of any currently-diagnosed disorder of the bilateral toes.  The Board asked the examiner to identify all current bilateral big toe/foot disabilities and noted that the record showed past diagnoses of onychomycosis.  In this regard, the United States Court of Appeals for Veterans Claims has held that the requirement of having a current disability is met "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  If the Veteran was found to not have a current diagnosis of a bilateral great toe disability, the examiner was asked to state whether he has a current disability that cannot be attributed to a known diagnosis.  The Board also asked the examiner to "specifically review, note, and discuss the Veteran's statements in support of his claim, to include his Board hearing testimony from May 2009, his service treatment records, as well as prior VA examination reports of record (September 2006, October 2010, and September 2012)."  On April 2016 VA examination pursuant to the July 2014 remand, the examiner noted that foot examination was normal for circulation, coloration, rashes and deformities and concluded that the Veteran does not have a diagnosed cold injury condition.  Significantly, the examination report does not discuss the Veteran's past diagnoses of onychomycosis or state whether the Veteran has a current disability that cannot be attributable to a known diagnosis.  Further, although the examiner indicated review of the Veteran's electronic claims file; no discussion of his statements, service treatment records or prior VA examination reports was provided.  Thus, the Board finds that the April 2016 examination report has not substantially complied with the July 2014 remand orders, and that corrective action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  On remand, complete updated VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include updated VA treatment records.

2.  Then, the AOJ should schedule the Veteran for a VA examination to assess the nature and etiology of any currently-diagnosed disorder of the bilateral toes.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination. 

The examiner should specifically review, note, and discuss the Veteran's statements in support of his claim, to include his Board hearing testimony from May 2009, his service treatment records, as well as prior VA examination reports of record (September 2006, October 2010, September 2012 and April 2016). 

In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:

A.  Identify all current disabilities of the bilateral big toes/feet (other than bilateral plantar fasciitis, for which service connection has already been established).  This should include, but not be limited to, past diagnoses of onychomycosis or any residuals of a cold injury. 

B.  If the Veteran's bilateral great toes/feet complaints cannot be attributed to any known clinical diagnosis, the examiner should identify such symptomatology and indicate whether it is at least as likely as not (50 percent probability or greater) that such signs or symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

C.  For each diagnosis of the bilateral big toes/feet (to specifically include onychomycosis) the VA examiner must opine whether it is at least likely as not (50 percent or greater probability) due to the Veteran's military service. 

D.  If no, then for each diagnosis of the bilateral big toes/feet is it at least likely as not that any current disorder of the bilateral toes, to specifically include onychomycosis, was caused or aggravated by a service-connected disorder, to include bilateral plantar fasciitis and bilateral knee disorders.  In other words, state whether the service-connected plantar fasciitis increases in severity a bilateral great toe condition.  If so, identify that aspect of the disability which is due to aggravation.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner must provide a complete rationale for all opinions.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

